  Case 1:18-cv-00712-MN Document 26 Filed 11/08/18 Page 1 of 1 PageID #: 196
                                                      U.S. Department of Justice
                                                      United States Attorney
                                                      District of Delaware


                                                      The Hercules Building
                                                      1313 N. Market Street, Suite 400
                                                      P. O. Box 2046                         (302) 573-6277
                                                      Wilmington, Delaware 19899-2046    FAX (302) 573-6220


                                                      November 8, 2018
Via CM/ECF

The Honorable Maryellen Noreika
United States District Court
J. Caleb Boggs Federal Building
844 King Street
Wilmington, Delaware 19801

           Re: Perrong v. Liberty Power Corp., L.L.C., C.A. No. 18-712-MN

Dear Judge Noreika:

        I write on behalf of the United States in response to the Court’s November 7, 2018 Order
to “advise the Court (in letter format) on or before November 14, 2018 if the Court should certify
to the Attorney General that a constitutional question has been raised in this action, and if so
provide any proposed language that the Court should consider in making such a certification.”
(D.I. 25 at 2-3.)

       The United States submits that it would be appropriate to certify the constitutional question,
in accordance with 28 U.S.C. § 2403. Plaintiff and Defendant agree. A proposed Order is
attached.


                                                      Respectfully submitted,

                                                      DAVID C. WEISS
                                                      United States Attorney

                                              BY:     /s/Jennifer L. Hall
                                                      Jennifer L. Hall (#5122)
                                                      Assistant United States Attorney
                                                      1313 N. Market Street, Suite 400
                                                      Wilmington, Delaware 19899-2046
                                                      Telephone 302-573-6277
                                                      Jennifer.hall@usdoj.gov

cc:    All Counsel of Record
       (via CM/ECF)
